                          2:20-cv-02319-CSB-EIL # 1          Page 1 of 8
                                                                                                        E-FILED
                                                                     Friday, 13 November, 2020 12:34:20 PM
                                                                                Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION


 ALISHA ALLISON,

            Plaintiff,                               CIVIL COMPLAINT

 v.
                                                     CASE NO. 2:20-cv-02319
 MIDSTATE COLLECTION
 SOLUTIONS, INC.,
                                                     DEMAND FOR JURY TRIAL
            Defendant.


                                          COMPLAINT

       NOW comes ALISHA ALLISON (“Plaintiff”), by and through her attorneys, Consumer

Law Partners, LLC, complaining as to the conduct of MIDSTATE COLLECTION SOLUTIONS,

INC. (“Defendant”), as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant resides

and transacts business within the Central District of Illinois and the events and/or omissions giving

rise to the claims made in this Complaint occurred within the Central District of Illinois.




                                                 1
2:20-cv-02319-CSB-EIL # 1   Page 2 of 8
                          2:20-cv-02319-CSB-EIL # 1             Page 3 of 8




        8.      Confused about the reporting of the subject debt, in November 2020, Plaintiff

contacted Defendant via telephone to ascertain additional information concerning the subject debt

appearing on her credit report.

        9.      During this phone call, Plaintiff was informed that Defendant was a debt collector

attempting to collect upon the subject debt, in the amount of $2,172.90.

        10.     Plaintiff advised Defendant’s representative that she could not make payment,

however, Defendant’s representative pressured Plaintiff into making payment, even offering

Plaintiff the option to enter into a payment plan.

        11.     Yet, Plaintiff’s Experian credit report reflected that the subject debt would remain

on Plaintiff’s credit record through November 2021. Id. Upon information and belief, as a

collection account remains on a consumer report for seven (7) years beginning from the date of

first delinquency, the subject debt fell into delinquency beginning in or around November 2014.

See 15 U.S.C. § 1681c.

        12.     The applicable Illinois statute of limitations for the subject debt states, in relevant

part:

                Except as provided in Section 2-725 of the ‘Uniform Commercial Code’,
                approved July 31, 1961, as amended, and Section 11-13 of ‘The Illinois
                Public Aid Code’, approved April 11, 1967, as amended, actions on
                unwritten contracts, expressly or implied…shall be commenced within 5
                years next after the cause of action accrued. See 735 ILCS § 5/13-205.

        13.     Accordingly, given the applicable five (5) year Illinois statute of limitations and the

fact that the subject debt fell into delinquency beginning in or around November 2014, as of

November 2020, the date in which Plaintiff accessed her credit report and contacted Defendant,

the subject debt was a time-barred debt, i.e., it fell outside the applicable statute of limitations.




                                                     3
                          2:20-cv-02319-CSB-EIL # 1            Page 4 of 8




        14.     Despite the time-barred status of the subject debt, at no point during Plaintiff’s

conversation with Defendant did Defendant’s representative disclose or explain to Plaintiff that

the subject debt was time-barred and/or that Defendant could not sue her to collect it.

        15.     In addition, despite the time-barred status of the subject debt, at no point during

Plaintiff’s conversation with Defendant did Defendant’s representative disclose or explain to

Plaintiff that by paying, or even just agreeing to pay, any portion of the subject debt, or merely

acknowledging the subject debt as valid, it could have the effect of resetting the applicable statute

of limitations as to the entire balance of the subject debt, potentially subjecting Plaintiff to further

legal liability. Rather, Defendant attempted to extract payment from Plaintiff.

        16.     After a reasonable time to conduct discovery, Plaintiff believes she can prove that

all actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or

with knowledge that its actions were taken in violation of the law.

        17.     Plaintiff was misled by Defendant’s statements, representations and/or omissions

directed to her during her conversation with one of its representatives.

        18.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect the subject debt from her using abusive, deceptive and unlawful

means, and ultimately cause her unwarranted financial harm.

        19.     Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and has further suffered a violation of her state and federally protected interests

as a result of Defendant’s conduct.

        20.     Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.




                                                   4
                              2:20-cv-02319-CSB-EIL # 1           Page 5 of 8




           21.      Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collectors from engaging in the unlawful collection practices described in this Complaint, supra.

                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

           22.      Plaintiff repeats and realleges paragraphs 1 through 21 as though full set forth

herein.

           23.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

           24.      Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

           25.      Defendant is engaged in the business of collecting or attempting to collect, directly

or indirectly, defaulted debts owed or due or asserted to be owed or due to others. On its website

and within its communications to consumers, Defendant identifies itself as a “debt collector”

attempting to collect a “debt.” Defendant has also been a member of the Association of Credit and

Collection Professionals (“ACA”) since 1999. 2

           26.      The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

            a. Violations of the FDCPA § 1692e

           27.      The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”



2
    http://www.acainternational.org/search#memberdirectory


                                                        5
                         2:20-cv-02319-CSB-EIL # 1           Page 6 of 8




       28.     In addition, this section enumerates specific violations, such as:

               (2) The false representation of -- (A) the character, amount, or legal
               status of any debt;

               (10) The use of any false representation or deceptive means to collect
               or attempt to collect any debt or to obtain information concerning a
               consumer. 15 U.S.C. §§ 1692e, e(2)(A) and e(10).

       29.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) through its

representations and statements directed to Plaintiff during its conversation with her by attempting

to collect the subject debt despite omitting the disclosure of material information to Plaintiff

regarding the subject debt’s time-barred status and/or the potential legal consequences of Plaintiff

paying, or agreeing to pay, upon the subject time-barred debt.

       30.     Defendant knew, or should have known, that the subject debt was time-barred, but

yet, Defendant failed to provide any disclosure of the same – and/or the legal implications of the

same – to Plaintiff.

       31.     Such representations and/or omissions served only to confuse and intimidate

Plaintiff in the hopes that she would waive her rights and affirmative defenses under the law by

making a payment and/or promising to make a payment.

       32.     Plaintiff was unable to adequately determine the character and legal status of the

subject debt based upon Defendant’s representations and/or omissions directed to her during her

conversation with its representative, and was likewise unable to adequately determine the potential

legal consequences of making, or arranging to make, a payment on the subject debt.

       33.     As an experienced debt collector, Defendant knows that its representation to

consumers concerning the legal status of an alleged debt owed, and the consumer’s rights under

the FDCPA and/or the applicable statute of limitations, are required to be true, complete and

accurate, especially when Defendant is attempting to collect upon a time-barred debt.



                                                 6
                          2:20-cv-02319-CSB-EIL # 1            Page 7 of 8




       34.     Defendant had an obligation to accurately alert Plaintiff as to her rights with respect

to the subject time-barred debt, however, Defendant skirted this obligation with deceptive and

misleading representations and/or omissions.

        b. Violations of FDCPA § 1692f

       35.     The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

       36.     Defendant violated § 1692f through its unfair efforts to collect upon the subject

debt. Despite the time-barred status of the subject debt, Defendant unconscionably failed to

apprise Plaintiff of this federally-mandated disclosure, as well as of the fact that it could not sue

her to collect. Defendant also failed to notify Plaintiff that by paying, or even just agreeing to pay,

any portion of the subject debt, or merely acknowledging the subject debt as valid, it could have

the effect of resetting the applicable statute of limitations as to the entire balance of the subject

debt, potentially subjecting Plaintiff to further legal liability. Defendant engaged in this conduct

in an effort to mislead Plaintiff into making a payment and to ultimately cause her unwarranted

financial harm by restarting the applicable statute of limitations.

       37.     As set forth in paragraphs 17 through 21, supra, Plaintiff has been harmed as a

result of Defendant’s unlawful collection practices as described in this Complaint.

   WHEREFORE, Plaintiff, ALISHA ALLISON, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);



                                                  7
                       2:20-cv-02319-CSB-EIL # 1         Page 8 of 8




   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 13th day of November, 2020.            Respectfully Submitted,

                                                   /s/ Taxiarchis Hatzidimitriadis
                                                  Taxiarchis Hatzidimitriadis #6319225
                                                  David S. Klain #0066305
                                                  CONSUMER LAW PARTNERS, LLC
                                                  333 N. Michigan Ave., Suite 1300
                                                  Chicago, Illinois 60601
                                                  (267) 422-1000 (phone)
                                                  (267) 422-2000 (fax)
                                                  teddy@consumerlawpartners.com

                                                  Counsel for Plaintiff, Alisha Allison




                                              8
